Citation Nr: 0515062	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The veteran served on active duty from April 1954 to April 
1958 and from June 1958 to May 1968.  He died in January 
1991.  The appellant seeks to establish that she is his 
surviving spouse for purposes of VA death benefits.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 determination by the San Diego VA 
Regional Office (RO).  The appellant was scheduled for a June 
2004 hearing before a Decision Review Officer (DRO), and was 
also scheduled for a February 2005 Travel Board hearing.  She 
was given notice of the date and time for the hearings, but 
failed to appear for either hearing.  In January 1991, she 
designated The American Legion as her representative.  In 
March 2004 correspondence, she revoked their authority to 
represent her.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1958; 
they obtained a divorce in January 1971; and they did not 
remarry at any time subsequent to the divorce in January 
1971.  

2.  When the veteran died in January 1991 he was not married 
to the appellant.

3.  The veteran (and appellant) resided in the state of 
California, which does not recognize common law marriage.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50-3.54, 
3.205 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  While it is not entirely clear whether the VCAA 
applies where, as here, the matter in question is whether the 
appellant is properly a claimant, and interpretation of law 
is controlling (see Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), VA has nevertheless essentially complied with any 
applicable substantive mandates of the VCAA.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Although a specific VCAA letter was not issued, the 
appellant was provided a copy of the August 2002 RO 
determination explaining why her claim was denied.  She has 
been provided the opportunity to supplement the record 
throughout the interim since she filed her clam.  She 
submitted additional documents and arguments since she 
received notice of the August 2002 determination, and all 
have been accepted for the record.  By a statement of the 
case (SOC) in November 2003, she was advised of the 
controlling law and regulations, and of what the evidence 
showed.  The SOC also addressed the additional evidence she 
submitted.  In short, she has been provided all essential 
notice, and is not prejudiced by any technical notice 
deficiency (timing or otherwise).

Regarding the "duty to assist," all identified records have 
been sought (and obtained if existing).  The RO has sought, 
and obtained, all pertinent legal documents pertaining to a 
marriage between the appellant and the veteran.  The record 
appears complete, and the appellant has not identified any 
pertinent records which remain outstanding.  A DRO reviewed 
the claim de novo (see November 2003 SOC).  All of VA's due 
process, notice, and assistance duties, including any 
mandated by the VCAA, appear met.  Under these circumstances 
(where nothing further that would supplement the record 
remains outstanding and interpretation of the law will be 
controlling), remanding the case merely for correction of any 
technical notice deficiency would serve no useful purpose, 
but would cause needless delay and cost.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

The facts relevant to the appellant's claim are not in 
dispute.  A marriage certificate reflects that she and the 
veteran were married in Nevada in May 1958.  A Final Judgment 
(Marriage) of Dissolution from the Superior Court of 
California, County of San Diego, shows that they were 
divorced as of January [redacted], 1971.  There is no documentation 
that they legally remarried subsequent to the January 1971 
divorce.  

The claims folder contains April 1971 written correspondence 
from the veteran to the RO, wherein he reported that he had 
recently received a letter from the appellant "telling me 
that she wants or plans to get back together with me and work 
things out."  Also of record is an October 1973 letter from 
the appellant to the RO, wherein she requested information 
regarding the veteran's whereabouts because he apparently was 
in California "to ask me to remarry him."  

Of record are VA examination reports of the veteran dated in 
August 1976, and July and October 1980.  On examinations in 
August 1976 and October 1980, the examiners reported that the 
veteran was divorced, and the veteran told the examiners that 
he was "living at home with his ex-wife and daughter."  The 
July 1980 examiner noted that "[t]he social situation 
indicates that the veteran was divorced in 1971."  It was 
further noted that the veteran had been living "in his ex-
wife's home since the first of the year.  Prior to that, he 
was renting a room in a private home . . . ."

The veteran died in January 1991 due to a ruptured aortic 
abdominal aneurysm (due to peripheral vascular disease and 
atherosclerosis).  At the time of his death, service 
connection (granted in January 1969) was in effect for 
schizophrenic reaction (paranoid type), chronic prostatitis, 
and chronic arthritis of the lumbar spine.  

In a January 1991 report of contact (VA Form 119) between the 
RO and the appellant's former representative, the 
representative indicated that the appellant wished to file a 
claim for VA death benefits, and that the appellant claimed 
that she and the veteran were never divorced.  The same VA 
Form 119 contains a later notation, dated in April 1991, 
wherein the former representative stated, "[w]e now have 
information that the veteran was in fact divorced from [the 
appellant], therefore, no claim for benefits will be filed on 
her behalf."  

The appellant eventually submitted her application for VA 
death benefits in July 2002.  She reported in her application 
that she had lived continuously with the veteran from the 
date of their marriage to the date of his death (except for 
the time when he was overseas or at "military school"), and 
she had not remarried since his death.  

Essentially, the appellant argues that she should be 
recognized as the surviving spouse of the veteran because she 
lived with the veteran and tended to his needs, after they 
were legally divorced in January 1971 and until his death in 
January 1991.  Furthermore, after their divorce, she never 
remarried.  Alternatively, she contends that she and the 
veteran never meant to actually become legally divorced, but 
rather, their intent was to obtain a legal separation.  In 
December 2002 correspondence, the appellant reported that she 
was "devastated" upon hearing that a lawyer had actually 
"gotten [the appellant and veteran] a divorce instead of a 
seperation [sic]."  She wrote, "I swear under Oath that 
[the veteran] an[d] I . . . lived together as man and wife 
until he died on January [redacted], 1991."  

Of record are statements from six friends/couples that knew 
the appellant and veteran, and a statement from the appellant 
and veteran's daughter, to the effect that the appellant and 
veteran had lived together as husband and wife from 1971 
until his death in January 1991.  

A VA Form 119 dated in August 2002 indicates that during a 
telephone conversation with RO personnel, the appellant 
stated that the veteran never "acknowledged" the January 
1991 divorce because his service-connected schizophrenia 
prevented him from "know[ing] what he was doing."  When 
asked if they had remarried after the January 1971 divorce, 
the appellant responded that she and the veteran "did not 
need that because they did not consider themselves divorced 
from each other because they lived together," and thus the 
appellant considered the divorce "null [and] void."  When 
informed that she was not entitled to VA death benefits 
because she and the veteran were divorced, the appellant 
disagreed and said she thought it "unfair because she lived 
with the veteran [and] took care of him for a long time."  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(a)(b)(1).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

Despite the appellant's assertions, the Board finds that she 
was not the veteran's legal "spouse" at the time of his 
death in January 1991.  As previously stated, in order to 
qualify as the veteran's surviving spouse the appellant must 
have entered into a marriage with him that is considered 
valid under the laws of the jurisdiction in which they 
resided at the time of the marriage.  The veteran and the 
appellant were married in May 1958, and there is no reason to 
question the validity of that marriage.  The regulation 
further specifies, however, that in order to qualify as the 
veteran's surviving spouse she must have been his lawful 
spouse at the time of his death.  The appellant was not the 
veteran's lawful spouse at the time of his death because 
their marriage was terminated by divorce in January 1991.

The undisputed facts in this show that the veteran and the 
appellant were married in Nevada in May 1958.  A Final 
Judgment (Marriage) of Dissolution from the Superior Court o 
California, County of San Diego, indicates that the veteran 
and the appellant divorced as of January [redacted], 1971.  The 
record establishes that thereafter, they never obtained a 
marriage license and never went through a marriage ceremony 
in any state.  The appellant generally acknowledges that she 
never legally remarried the veteran after their January 1971 
divorce, but contends, in effect, that they were in a 
"common-law" marriage.  

However, as explained by the RO in the November 2003 SOC, the 
State of California does not recognize common-law marriages 
as valid.  Because the evidence of record reflects that the 
appellant and the veteran resided together in the State of 
California during the entire period of their relationship, 
there is no basis in the record on which to find that they 
had a valid marriage under the laws of the state in which 
they resided.  38 C.F.R. § 3.1(j).

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant's claim must be denied.


ORDER

The appeal to establish recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


